                           Case 2:19-cv-02028-JCM-EJY Document 41 Filed 11/19/20 Page 1 of 3



                       1   Michael R. Brooks
                           Nevada Bar No. 007287
                       2   HUTCHISON & STEFFEN, PLLC
                           Peccole Professional Park
                       3   10080 West Alta Drive, Suite 200
                           Las Vegas, NV 89145
                       4   Tel: 702.385.2500 | Fax: 702.385.2086
                           Email: mbrooks@hutchlegal.com
                       5
                           Michael B. Bernacchi (admitted pro hac vice)
                       6   California Bar No. 163657
                           BURKE, WILLIAMS & SORENSEN, LLP
                       7   444 South Flower Street, Suite 2400
                           Los Angeles, CA 90071-2953
                       8   Tel: 213.236.0600 | Fax: 213.236.2700
                           E-mail: mbernacchi@bwslaw.com
                       9
                           Attorneys for Defendant
                      10   Hartford Life and Accident Insurance Company

                      11

                      12                                        UNITED STATES DISTRICT COURT

                      13                                            DISTRICT OF NEVADA

                      14

                      15   TOBY WALMSLEY,                                        Case No. 2:19-cv-02028-JCM-EJY

                      16                           Plaintiff,                    STIPULATION AND ORDER TO
                                                                                 CONTINUE DISCOVERY HEARING
                      17   v.                                                    DATE

                      18   HARTFORD LIFE AND ACCIDENT                            (FIRST REQUEST)
                           INSURANCE COMPANY, as Claims
                      19   Administrator of the Universal Health
                           Services, Inc. Long-Term Disability Plan;
                      20   DOES I through V; and ROE
                           CORPORATIONS I thru inclusive,
                      21
                                                   Defendants.
                      22

                      23

                      24            IT IS HEREBY STIPULATED by the parties hereto, Plaintiff Toby Walmsley and

                      25   Defendant Hartford Life and Accident Insurance Company, through their counsel of record of

                      26   record, that the discovery hearing date set by the Court [Dkt. 39] be continued based on the

                      27   following:

                      28   ///
B URKE , W I LLIAMS &
   S ORENS EN , LLP                                                                     STIPULATION AND ORDER TO CONTINUE
  ATTO RNEY S AT LAW
                           LA #4822-7971-8098 v1                           -1-                    DISCOVERY HEARING DATE
     LOS A NG EL ES
                           Case 2:19-cv-02028-JCM-EJY Document 41 Filed 11/19/20 Page 2 of 3



                       1            From July 29, 2020 through August 19, 2020, the parties filed their discovery briefs.

                       2   [Dkt. 27, 28, 29, 30, 34, 35]

                       3            On August 13, 2020, the Administrative Record was filed. [Dkt. 31, 32]

                       4            On November 10, 2020, a hearing on the discovery matter was set by the Court for

                       5   December 2, 2020 at 10:00 a.m.

                       6            Counsel for Defendant Hartford has a bench trial in the United States District Court,

                       7   Northern District of California, set on the same date (December 2, 2020). Plaintiff’s counsel has

                       8   agreed to stipulate to continue the discovery hearing date.

                       9            The parties hereby request that the discovery hearing date be continued from December 2,

                      10   2020 to December 4, 2020, or to a date convenient on the Court’s calendar.

                      11

                      12   Dated: November 18, 2020                         LAW OFFICE OF JULIE A. MERSCH
                      13
                                                                            By: /s/ Julie A. Mersch
                      14                                                       JULIE A. MERSCH
                                                                               jam@merschlaw.com
                      15                                                       Nevada Bar No. 004695
                                                                               1100 E. Bridger Avenue
                      16                                                       Las Vegas, NV 89101
                      17                                                        Attorney for Plaintiff Toby Walmsley
                      18
                           Dated: November 18, 2020                         BURKE, WILLIAMS & SORENSEN, LLP
                      19

                      20                                                    By: /s/ Michael B. Bernacchi
                                                                               MICHAEL B. BERNACCHI
                      21                                                       mbernacchi@bwslaw.com
                                                                               444 South Flower Street, Suite 2400
                      22                                                       Los Angeles, CA 90071-2953
                      23                                                        MICHAEL R. BROOKS
                                                                                mbrooks@hutch.com
                      24                                                        HUTCHISON & STEFFEN, PLLC
                                                                                10080 West Alta Drive, Suite 200
                      25                                                        Las Vegas, NV 89145
                      26                                                        Attorneys for Defendant Hartford Life and
                                                                                Accident Insurance Company
                      27

                      28
B URKE , W I LLIAMS &
   S ORENS EN , LLP                                                                      STIPULATION AND ORDER TO CONTINUE
  ATTO RNEY S AT LAW
                           LA #4822-7971-8098 v1                          -2-                      DISCOVERY HEARING DATE
     LOS A NG EL ES
                           Case 2:19-cv-02028-JCM-EJY Document 41 Filed 11/19/20 Page 3 of 3



                       1                                       (PROPOSED) ORDER

                       2            Having considered the parties’stipulation, and good cause appearing, IT IS HEREBY

                       3   ORDERED that the Stipulation and Order to Continue Discovery Hearing (ECF No. 40) is

                       4   GRANTED.

                       5            IT IS FURTHER ORDERED that the discovery hearing date is continued to

                       6   December 15, 2020 at 10:00 a.m. via the Zoom video conference platform. The parties shall

                       7   contact Elvia Garcia, Courtroom Deputy for the undersigned Magistrate Judge, by 12:00 p.m.

                       8   on December 11, 2020, at Elvia_Garcia@nvd.uscourts.gov, and provide the email addresses

                       9   of their respective participants. The courtroom deputy shall email all participants with the

                      10   Zoom link.

                      11                                        IT IS SO ORDERED:
                      12                                        Dated this 19th day of November, 2020.
                      13
                                                                ____________________________________
                      14                                        HONORABLE ELAYNA J. YOUCHAH
                                                                UNITED STATES MAGISTRATE JUDGE
                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
B URKE , W I LLIAMS &
   S ORENS EN , LLP                                                                  STIPULATION AND ORDER TO CONTINUE
  ATTO RNEY S AT LAW
                           LA #4822-7971-8098 v1                        -3-                    DISCOVERY HEARING DATE
     LOS A NG EL ES
